13‐1180‐cr 
United States v. Bussey                                                                    
 
                            UNITED STATES COURT OF APPEALS 
                                                  
                                  FOR THE SECOND CIRCUIT 
                                      ________________                                
                                                  
                                     August Term, 2013 
                                                  
                      (Argued: March 7, 2014      Decided: March 20, 2014) 
                                                  
                                   Docket No. 13‐1180‐cr 
                                      ________________                                   
                                                  
                                 UNITED STATES OF AMERICA, 
                                                  
                                                         Appellee, 
 
                                                  —v.— 
 
                                            MICHAEL BUSSEY, 
                                                    
                                                             Defendant‐Appellant. 
                                           ________________                                  
Before: 
                RAGGI AND LYNCH, Circuit Judges, MCMAHON, District Judge.* 
                                  ________________  

          On  this  appeal  from  a  conviction  for  violating  the  terms  of  supervised 

release,  defendant  challenges  jurisdiction,  contending  that,  before  imposition  of 

judgment,  his  three‐year  term of  supervision  had  expired while  he  was  in  state 

  The  Honorable  Colleen  McMahon,  of  the  United  States  District  Court  for  the 
*

Southern District of New York, sitting by designation. 

                                                      1
custody  for  a  parole  violation.    The  jurisdictional  challenge  fails  because 

defendant’s  state  incarceration  was  “in  connection  with”  an  underlying 

conviction,  thereby  tolling  his  federal  term  of  supervised  release.  18  U.S.C. 

§ 3624(e). 

      AFFIRMED. 
                                ________________ 
                                         
          ANNE  M.  BURGER,  Assistant  Federal  Public  Defender,  Western 
                 District  of  New  York,  Rochester,  New  York,  for  Defendant‐
                 Appellant. 
                                                          
          MONICA J. RICHARDS, Assistant United States Attorney, for William J. 
                 Hochul, Jr., United States Attorney for the Western District of 
                 New York, Buffalo, New York, for Appellee. 
                                ________________  
                                                             
REENA RAGGI, Circuit Judge: 

      Defendant Michael Bussey appeals from a judgment of conviction entered 

on  March  25,  2013,  in  the  Western  District  of  New  York  (Charles  J.  Siragusa, 

Judge)  for  violation  of  a  condition  of  supervised  release  imposed  in  connection 

with his earlier conviction for possession of a firearm by a convicted felon.  See 

18  U.S.C.  § 922(g)(1).    Sentenced  to  an  additional  two‐year  term  of  supervision 

for the violation, Bussey asserts that the district court lacked jurisdiction because 

his original three‐year term of federal supervision expired before the challenged 



                                            2
judgment  was  entered  and  while  he  was  incarcerated  for  a  violation  of  state 

parole. 

       We  review  this  jurisdictional  challenge  de  novo,  see  United  States  v.  Al 

Kassar,  660  F.3d  108,  117  (2d  Cir.  2011),  focusing  on  two  statutes,  18  U.S.C. 

§§ 3624(e) and 3583(i).  The latter provision states that the “power of the court” to 

revoke a term of supervised release and to impose punishment “extends beyond 

the  expiration  of  the  term  of  supervised  release  for  any  period  reasonably 

necessary  for  the  adjudication  of  matters  arising  before  its  expiration”  if  a 

warrant has been issued for such violation before the term’s expiration.  18 U.S.C. 

§ 3583(i).  Meanwhile, § 3624(e) provides for tolling of supervision as follows:  “A 

term of supervised release does not run during any period in which the person is 

imprisoned  in  connection  with  a  conviction  for  a  Federal,  State,  or  local  crime 

unless  the  imprisonment  is  for  a  period  of  less  than  30  consecutive  days.”    Id. 

§ 3624(e). 

       The  plain  language  of  these  statutes  defeats  Bussey’s  jurisdictional 

challenge, but a brief chronology is necessary to explain that conclusion.  Bussey 

began  serving  his  original  three‐year  term  of  supervision  on  February  9,  2010, 

when  he  was  released  from  federal  custody.    He  was  at  the  same  time  also 



                                              3
serving  New  York  parole,  awarded  as  an  early  release  on  the  42‐month  state 

sentence  imposed  for  unlawful  possession  of  a  firearm.    Approximately  a  year 

later, Bussey’s whereabouts were unknown to either state or federal supervising 

authorities, prompting issuance of arrest warrants on April 1, 2011, by New York 

State  for  violation  of  parole,  and  on  April  7,  2011,  by  the  United  States  for 

violation  of  supervision.    Taken  into  custody  by  state  authorities,  Bussey 

remained  incarcerated  until  March  8,  2013,  when  he  completed  serving  his  22‐

month parole revocation term.  Bussey was immediately thereafter transferred to 

federal custody and, on March 20, 2013, first appeared on and was found guilty 

of  violating  the  condition  of  supervision  requiring  that  he  notify  a  probation 

officer prior to a change in residence.1  The district court sentenced him to time 

served  (from  March  8  to  20,  2013)  and  imposed  an  additional  two  years  of 

supervision. 

       As  this  chronology  shows,  the  April  7,  2011  federal  warrant  for  Bussey’s 

arrest  issued  well  before  his  three‐year  term  of  supervision  would  have 

concluded  on  February  9,  2013,  even  without  regard  to  tolling.    In  such 

circumstances, a district court clearly has jurisdiction to adjudicate a supervision 


1 Bussey does not challenge the district court’s finding of guilt on this appeal, but 
only its jurisdiction to adjudicate him in violation of his supervision. 
                                             4
violation and may even do so “beyond the expiration of the term of supervised 

release”  as  “reasonably  necessary.”    Id.  §  3583(i).    Any  delay  in  this  case  was  a 

function of Bussey’s unavailability as a result of his state incarceration.   Bussey 

submits  that  the  delay  was  not  reasonably  necessary  because  the  United  States 

could  have  proceeded  on  the  federal  supervision  violation  by  seeking  a  writ  of 

habeas corpus ad prosequendum under the All Writs Act to secure his presence 

in  federal  court.    See  28  U.S.C.  § 1651.    Even  if  this  means  of  proceeding  was 

available,  however,  the  government’s  failure  to  employ  it  here  does  not  defeat 

jurisdiction. 

       That  is  so  because  § 3624(e)  expressly  tolls  supervision  terms  for  “any 

period  in  which  the  person  is  imprisoned  in  connection  with  a  conviction  for  a 

. . . State . . . crime.”  18 U.S.C. § 3624(e).  To the extent Bussey’s three‐year term 

of federal supervision was thus statutorily tolled approximately 14 months after 

it  began—i.e.,  when  he  started  his  22‐month  incarceration  in  New  York  for 

violating  parole—his  federal  violation  proceeding  commenced  and  concluded 

within one month of release was timely, and the district court had jurisdiction to 

enter the challenged judgment. 




                                               5
       In  urging  otherwise,  Bussey  maintains  that  his  parole  violation 

adjudication  did  not  result  in  imprisonment  “in  connection  with”  a  conviction 

for a state crime.  Id.  In support, he cites Morrissey v. Brewer, 408 U.S. 471, 480 

(1972) (stating that “revocation of parole is not part of a criminal prosecution”).  

The argument is unconvincing. 

       Parole  is  a  form  by  which  New  York  prisoners  may  serve  out  their 

sentences for criminal convictions.  See N.Y. Penal Law § 70.40(1)(a) (stating that 

parolee  “shall  continue  service  of  his  or  her  sentence  or  sentences  while  on 

parole”).  Thus, while revocation of parole is not itself a criminal proceeding, the 

incarceration  that  results  from  revocation  is  a  consequence  of  the  underlying 

crime of conviction.  Indeed, New York law provides that time served as a result 

of  revocation  must  be  credited  against  the  original  sentence.    See  id.  § 70.40(3) 

(providing  that  original  sentence  must  run  while  defendant  is  incarcerated  for 

parole violation); cf. N.Y. Exec. Law § 259‐i(3)(x)(D) (stating that harshest penalty 

for violating post‐release supervision served after determinate prison sentence is 

“reincarceration  up  to  the  balance  of  the  remaining  period  of  post‐release 

supervision,  not  to  exceed  five  years”).    In  these  circumstances,  there  is  no 

denying that Bussey’s 22‐month term of incarceration was served “in connection 



                                              6
with”  his  conviction  for  a  state  crime.    See  Makagate  v.  Ashcroft,  385  F.3d  144, 

154  (2d  Cir.  2004)  (stating  that  “in  connection  with”  is  expansive  term 

synonymous with “relating to,” “associated with,” “with respect to,” and “with 

reference  to”  (internal  quotation  marks  omitted));  see  also  United  States  v. 

Jackson,  426 F.3d 301,  304–05 (5th  Cir.  2005)  (holding  federal  supervision  tolled 

under § 3624(e) during state incarceration for parole violation). 

       United States v. Garcia‐Rodriguez, 640 F.3d 129 (5th Cir. 2011), and United 

States  v.  Morales‐Alejo,  193  F.3d  1102  (9th  Cir.  1999),  relied  on  by  Bussey, 

warrant no different conclusion.  In Garcia‐Rodriguez, the Fifth Circuit ruled that 

supervision was not tolled during administrative detention pending deportation, 

see  640  F.3d  at  133–34;  in  Morales–Alejo,  the  Ninth  Circuit  reached  the  same 

conclusion with respect to pre‐trial detention where the defendant later pleaded 

guilty, see 193 F.3d at 1105; but see United States v. Goins, 516 F.3d 416, 423 (6th 

Cir.  2006)  (holding  that  pre‐trial  detention  credited  against  ultimate  sentence 

triggers tolling).  The reason for these conclusions is that such detentions could 

be  imposed  even  absent  conviction.    Here,  Bussey’s  parole  obligation  derived 

directly  from  his  state  criminal  conviction,  and  his  violation  required  him  to 

continue  serving  the  sentence  imposed  for  that  conviction  from  which  he  had 



                                              7
earlier been released.  Thus, we hold that Bussey’s New York reincarceration was 

“in  connection  with”  his  underlying  state  conviction  for  unlawful  weapon 

possession,  and  that,  as  such,  the  district  court  still  had  jurisdiction  in  March 

2013 to revoke his federal supervision. 

       Accordingly, the judgment of the district court is AFFIRMED. 




                                              8